REYBU.RN, J.
Plaintiff, widow of Oliver ‘P. Smith., formerly a resident of Pike county, Missouri, as beneficiary therein, brought this action upon an insurance certificate issued on the first of April, 1901, upon the life of her deceased husband, by defendant, a corporation organized under the laws of the State of New York. A trial before the judge and a jury in the circuit court of Pike county terminated in a verdict for the plaintiff, and defendant has appealed.
The bill of exceptions reveals that defendant filed motions for new trial and in arrest of judgment in due 'time which were properly continued by the court to the ensuing term and then overruled, but the bill of exceptions does not disclose that defendant preserved any exceptions to the action of the circuit court in overruling *697such motions, and under the rule so well established and so frequently announced, the defendant, by its failure to except to such rulings of the court and to save its exceptions thereto, must be deemed to have waived any possible objections thereto; no examination can be had of alleged trial errors and there is nothing before this court for review except' the record proper. State v. Weinegard, 168 Mo. 490; Casler v. Chase, 160 Mo. 418; State v. Murray, 126 Mo. 526; Abbott v. Gillum, 146 Mo. 176; Taylor v. Switzler, 110 Mo. 410; Bank Note & Lith. Co. v. Fennimore Ass’n., 84 Mo. App. 228.
We find no error manifest on the face of the record, and the judgment is affirmed.
Bland, P. J., and Goode, J., concur.